Title: To Alexander Hamilton from Theodore Meminger, 4 November 1799
From: Meminger, Theodore
To: Hamilton, Alexander


          
            Major Genl. A. Hamilton
            Sir,
            Fort Mifflin Novr. 4. 1799—
          
          I enclose Monthly Returns of Captn. Irvins & Captn. Cochrans  Companies Art & Eng. stationed at this place—
          In addition to these two Companies we have here One Lieut. (Francis Gibson) doing duty of Qr. Mr. & superintendant of Artificers—One surgeons Mate (Geo: Dill)—Four Artificers—of Captn. Elliotts Compy—One Drummer belonging to Captn. Ingersolls Compy. who has been on    the Recruiting service—six Boys—belonging to Captn. Bishops Compy—sent here by Captn. Elliott allso Six Deserters now in Confinement—belonging to different Companies—who have been a long time confined—Brown & Tisson of Captn. Irvins Compy. have been in confinement nearly twelve months—they were    tried by a Genl. Court Martial convened at Reading the proceedings of which have been transmitted to you—The above mentioned  Drummer & all the Prisoners are in a bad  situation as to cloathing—being  almost naked—
          With Respect Your Obdt. Servt.
          
            Theodr. Meminger
            Lieut. Commdg
          
        